 1   McGREGOR W. SCOTT
     United States Attorney
 2   ROSS PEARSON
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00037-DAD-BAM

12                                    Plaintiff,

13                             v.                         FINAL ORDER OF FORFEITURE

14    MATTHEW ALLEN,

15                                    Defendant.

16

17          WHEREAS, on January 22, 2019, the Court entered a Preliminary Order of Forfeiture,

18   forfeiting to the United States all right, title, and interest of defendant Matthew Allen in the

19   following property:

20                  a. Beretta USA Corp, model 950 BS, .22 caliber pistol (serial number removed);

21                      and,

22                  b. Approximately six rounds of .22 caliber ammunition.

23          AND WHEREAS, beginning on January 24, 2019, for at least thirty (30) consecutive

24   days, the United States published notice of the Court’s Order of Forfeiture on the official

25   internet government forfeiture site www.forfeiture.gov. Said published notice advised all third

26   parties of their right to petition the Court within sixty (60) days from the first day of

27   publication of the notice for a hearing to adjudicate the validity of their alleged legal interest in

28   the forfeited property;
                                                         1
 1          AND WHEREAS, the Court has been advised that no third party has filed a claim to the

 2   subject property and the time for any person or entity to file a claim has expired.

 3          Accordingly, it is hereby ORDERED and ADJUDGED:

 4          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of

 5   America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. §

 6   924(d)(1) and 28 U.S.C. § 2461(c), to be disposed of according to law, including all right,

 7   title, and interest of Matthew Allen.

 8          2.      All right, title, and interest in the above-listed property shall vest solely in the

 9   name of the United States of America.

10          3.      The Bureau of Alcohol, Tobacco, Firearms and Explosives shall maintain

11   custody of and control over the subject property until it is disposed of according to law.

12   IT IS SO ORDERED.
13
        Dated:     June 17, 2019
14                                                       UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
